Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered on or about March 27, 2002, which directed that defendants-appellants would be deemed to have conceded liability if they failed to appear for examinations before trial, unanimously reversed, on the law, without costs, so as to vacate the directive deeming defendants to have conceded liability.
We find that it was an error to direct that defendants-appellants would be deemed to have conceded liability in the event that they failed to appear for examinations before trial, without a showing of willful or contumacious conduct. Concur—Buckley, P.J., Williams, Lerner and Marlow, JJ.